Citation Nr: 1436491	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  07-19 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for right foot hallux valgus disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1959 to April 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2004 and November 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Notably, in the November 2004 rating decision, the RO, in relevant part, granted service connection for right foot hallux valgus, and assigned a noncompensable disability rating, effective April 26, 2004.  In a subsequent November 2005 rating decision, the RO increased the disability rating for the right foot hallux valgus to 10 percent, also effective April 26, 2004.  

In the November 2005 rating decision, the RO also granted service connection for lumbar degenerative disc disease, with disc herniation ad L5-S1, and assigned a 10 percent disability rating, effective April 26, 2004.  This rating assignment was the subject of an appeal finally adjudicated by the Board in a December 2013 decision.

The Board assumed jurisdiction over a derivative TDIU claim in a February 2011 remand, and that issued was remanded for further evidentiary development in February 2011 and December 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

With respect to the TDIU claim, the Board has noted that the Veteran reported in March 2011 that he last worked in 2008.  There is conflicting evidence of record, however, regarding the effect of his service-connected disabilities on his employability.  A March 2011 VA examiner noted that the Veteran's lumbar spine and right foot disabilities would make it difficult for him to obtain and maintain gainful employment in sales, which was his most prior job, but that it was unclear as to why he could not obtain and maintain gainful employment in a sedentary job such as deskwork.  

The Veteran was afforded a VA examination with respect to the issue of TDIU in March 2014, following the December 2013 remand.  With respect to the functional impact of the Veteran's service-connected disabilities on his ability to work, however, the VA examiner merely checked a box indicating that there was no impact.  In sum, the examiner summarily dismissed the notion that the Veteran's disabilities had an impact on his ability to work without addressing prior evidence of record to the contrary.  Moreover, the examiner did not provide a clear opinion or rationale with respect to whether the Veteran's service-connected disabilities at least as likely as not precluded him from securing and following a substantially gainful occupation, as requested in the December 2013 remand.  Remand for a new VA opinion is warranted.  Cf. Friscia v. Brown, 7 Vet. App. 294 (1995).

With respect to the increased rating claim for the Veteran's service-connected foot disability, the Board notes that the Veteran perfected an appeal with respect to that claim in September 2005.  Thereafter, the AOJ awarded a 10 percent disability rating in the November 2005 rating decision.  The rating decision indicated that the 10 percent rating was the highest rating available under the schedular rating criteria for hallux valgus, and therefore, that the decision was considered a total grant of the benefits sought on appeal.  Notably, however, the AOJ did not consider other potentially applicable foot rating criteria, especially in light of additional foot diagnoses in the record.  See 38 C.F.R. § 4.7 (2013).  

The law provides that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the right foot disability issue has remained in appellate status.  Nonetheless, as no further adjudication has been conducted and no supplemental statement of the case was issued following the November 2005 rating decision, it appears that the AOJ has not adequately addressed the issue.  The Board, therefore, must remand this matter for issuance of a supplemental statement of the case addressing the issue to the extent it has not been granted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion with respect to the Veteran's TDIU claim from an appropriate VA examiner.  The examiner's report should indicate that the claims file and a complete copy of this REMAND were provided and reviewed in connection with the opinion.

The examiner should specifically opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (i.e., lumbar spine degenerative disc disease with herniation at L5-S1, associated right lower extremity radiating pain, and right foot hallux valgus), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

2.  Review the record and readjudicate the issue of entitlement to an initial disability rating in excess of 10 percent for right foot hallux valgus disability.  Furnish the appellant and his representative with a supplemental statement of the case and afford the appropriate opportunity to respond thereto.  

3.  If the evidence suggests that service-connected disabilities preclude the Veteran from securing or following a substantially gainful occupation, submit the case to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b), as may be appropriate.

4.  If the benefits sought on appeal are not granted in full, ensure that a supplemental statement of the case is issued on all appropriate issues.  This appeal should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



